           Case 1:18-cr-00167-KMW Document 83 Filed 07/17/20 Page 1 of 2


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
--------------------------------------------------------X   DATE FILED: July 17, 2020
UNITED STATES OF AMERICA


                                                                   18-CR-167 (KMW)
                 -v.-
                                                                  OPINION & ORDER
LAMAR MOORE,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On June 23, 2020, this Court denied Defendant Lamar Moore’s pro se motion for

compassionate release, pursuant to 18 U.S.C. § 3582. (ECF No. 80.) In his motion, Defendant

argued that, due to his medical conditions of asthma and hypertension, he faced a heightened risk

of serious illness from infection with COVID-19 while incarcerated. The Court found that

Defendant, whose offenses of conviction involved trafficking assault rifles, and who has a

lengthy history of serious crimes, would pose a danger to his community, were he to be released.

        Defendant now submits an “Amendment to His Reply in Further Support of His Request

for Compassionate Release.” (ECF No. 82.) In this brief, Defendant states that the Bureau of

Prisons (“BOP”) has implemented a quarantine of FCI Hazelton, where Defendant is detained,

due to a potential exposure to COVID-19. Defendant argues that he now faces a greater risk of

contracting COVID-19 than he did at the time of his initial motion.

        Mindful of Defendant’s pro se status, the Court interprets Defendant’s brief as a renewed

motion for compassionate release. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (“[T]he submissions of a pro se litigant must be construed liberally and interpreted

to raise the strongest arguments that they suggest.” (quotation marks omitted)).
            Case 1:18-cr-00167-KMW Document 83 Filed 07/17/20 Page 2 of 2




        Defendant’s instant motion is denied for substantially the same reasons set forth in the

Court’s Opinion denying Defendant’s initial motion. At present, there are two confirmed cases

of COVID-19 at FCI Hazelton. 1 The BOP’s quarantine procedure may prevent the disease from

spreading any further. Alternatively, the quarantine may not succeed, and COVID-19 may

spread at FCI Hazelton, as it has spread through many other BOP facilities. 2 Thus, the Court

assumes, as it did when deciding Defendant’s initial motion, that the risk Defendant faces from

infection with COVID-19 constitutes an “extraordinary and compelling reason[]” justifying his

release. 18 U.S.C. § 3582(c)(1)(A)(i). Nonetheless, compassionate release may only be granted

if the “defendant is not a danger to the safety of any other person or to the community.” U.S.S.G.

§ 1B1.13(2); see 18 U.S.C. § 3582(c)(1)(A). The Court remains convinced that, if released,

Defendant would pose a danger to the community, due to the seriousness of his offenses of

conviction and his lengthy history of crimes involving firearms, narcotics, and violence.

        Therefore, Defendant’s renewed motion for compassionate release is DENIED.



Dated: New York, New York
       July 17, 2020                                                   /s/ Kimba M. Wood
                                                                        KIMBA M. WOOD
                                                                     United States District Judge




        1
            Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (Accessed July 17, 2020).
        2
          For example, at present, there are over 1,000 confirmed cases of COVID-19 in the inmate population of
the Federal Correctional Institution, Seagoville, in Seagoville, Texas. See id.


                                                        2
